On Application for Rehearing.
Per Curiam.
A re-examination of this case fails to bring us to the conclusion that there was any error in the original opinion expressed by us — as between the plaintiff and the intervenor — and we adhere to it.
Several reasons suggest themselves to us why the judgment should not be amended as against the defendant.
1st. It did not appeal nor pray for any amendment of the judgment below.
2nd. The tender made by it did not relieve it of the payment of costs and interest, because 1st,, it was made *57subject to a counter claim of attorney’s fees; 2nd, because it did not include costs and interest up to date of deposit, .and 3rd., because it was not made to any one in particular, and was not such a tender as entitled any one by its terms to withdraw the amount.
Opinion and decree, December 21st, 1914.
C. P., 407; 2 A., 496; 12 A., 246; 14 A., 327; 52 A., 2070.
Rehearing refused.